DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed.  
Allowable Subject Matter
Claims 32-35, 41-42 and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance:-
Claim 32 recites, inter alia, a power loss in the process in which the charger charges the terminal, by calculating Pc=(Ua-Ub)xIa+(Ub-Ubattery)xIbattery, wherein Pc is the power loss, Ua is the output voltage value of the charger, Ub is the input voltage value of the terminal, Ia is the output current value of the charger, Ubattery is the voltage value on both ends of the battery of the terminal, and Ibattery is the current value of the battery of the terminal, and wherein both the Ubattery and the Ibattery are related to a mainboard cable impedance of the terminal, and the Ibattery and the Ta are different; and based on the power loss being greater than a protection power threshold, terminating, by the terminal, the process in which the charger charges the terminal. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 41 recite, inter alia, a power loss in the process in which the charger charges the terminal, by calculating Pc=(Ua-Ub)xIa+(Ub-Ubattery)xIbattery, wherein Pc is the power loss, Ua is the output voltage value of the charger, Ub is the input voltage value of the terminal, Ia is the output current value of the charger, Ubattery is the voltage value on both ends of the battery of the terminal, and Ibattery is the current value of the battery of the terminal, and wherein both the Ubattery and the Ibattery are related to a mainboard cable impedance of the terminal, and the Ibattery and the Ia are different; and based on the power loss being greater than a protection power threshold, terminate the process in which the charger charges the terminal. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859